Citation Nr: 0000462	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic 
heart disease currently rated at 60 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran had two periods of active service from February 
1956 to December 1958, and January 1963 to February 1974. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on
appeal from an adverse rating action by the Montgomery, 
Alabama, Regional Office (hereinafter RO).

The case was remanded by the Board in February 1996 for 
additional development including a VA examination.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for 
cardiovascular disorders, effective January 12, 1998.  The 
case was again remanded in February 1999 for another VA 
examination to be performed under the amended criteria.  The 
case has now been returned for adjudication by the Board.

It is noted that for part of the time period in question, a 
temporary 100 percent rating was assigned, due to bypass 
grafting.  The issue for resolution herein does not involve 
the temporary 100 percent rating that was assigned.  
Accordingly, the Board will progress to consideration of the 
issue on the title page.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The veteran's arteriosclerotic heart disease is 
manifested primarily by complaints of shortness of breath, 
sometimes while sitting, when walking on a slope, incline, or 
up steps.  The examiner noted no history compatible with 
angina pectoris; no history of dizziness, syncope, or 
palpitations.  

3.  The METs achieved during the latest VA examination were 
7.0.  It has not been shown by the clinical record that 
sedentary employment is precluded.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
appellant's service-connected arteriosclerotic heart disease 
have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Codes 
(DC) 7005, 7017 (1997-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
That is, the Board finds that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness. See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The evidentiary assertions of the 
veteran are presumed credible for making this determination.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, all pertinent evidence in the appeal period 
will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations amending the rating 
criteria for cardiovascular disorders, effective January 12, 
1998. 62 Fed.Reg. 65207-65224 (December 11, 1997) (codified 
at 38 C.F.R. § 4.104 (1998)). The amended criteria reflect 
significant changes in the medical evidence required to 
evaluate a cardiovascular disability. The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick 
v. Brown, 10 Vet. App. 79 (1997).

The appellant's arteriosclerotic heart disease, is rated by 
the RO as 60 percent disabling under DCs 7005-7017.  In 
pertinent part, under DC 7005 effective prior to January 12, 
1998, Arteriosclerotic heart disease, was rated as follows;

A 100 percent rating was assigned during and for 6 months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  

The 100 percent rating was continued after 6 months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  

A 60 percent rating was for assignment following a typical 
history of acute coronary occlusion or thrombosis, or with a 
history of substantiated repeated angina attacks, more than 
light manual labor not feasible.  

A 30 percent rating was assigned following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
repeated angina attacks, ordinary manual labor feasible.  38 
C.F.R. Part 4, Code 7005.

In pertinent part, under Diagnostic Code 7005 effective on 
and subsequent to January 12, 1998, Arteriosclerotic heart 
disease (coronary artery disease) is rated as follows;

A 100 percent evaluation may be assigned with documented 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 metabolic equivalents (METs) or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent. 

A 60 percent evaluation may be assigned with more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent. 

A 30 percent evaluation may be assigned with workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  DC 7005 (effective January 12, 
1998).

Prior to January 12, 1998, DC 7017, Coronary artery bypass, 
was rated as 100 percent disabling for 1 year following 
bypass surgery. After the expiration of the first post-
surgery year, the disability was then evaluated as 
arteriosclerotic heart disease pursuant to Code 7005, with a 
minimum 30 percent rating.  

Effective on and subsequent to January 12, 1998, DC 7017, 
Coronary bypass surgery is rated as 100 percent disabling for 
three months following hospital admission for surgery.  
Thereafter it is rated the same as DC 7005, Arteriosclerotic 
heart disease (coronary artery disease). DC 7017 (effective 
January 12, 1998).

In this case, the Board finds that there is no basis upon 
which to conclude that the earlier version of the pertinent 
regulations is more or less favorable to the veteran.  
Indeed, when applied to this individual case, there appear to 
be no significant substantive differences between the two 
versions.  As discussed below, a rating in excess of 60 
percent is not warranted under either applicable criteria.  

Historically, the veteran sustained a myocardial infarction 
in May 1972 and a 30 percent service connected rating was 
assigned in May 1974 for arteriosclerotic heart disease.  
This was increased to 60 percent disabling by a rating 
decision in August 1976.

In a rating decision in December 1981, the RO reduced the 
veteran's 60 percent rating to 30 percent. The RO in July 
1982 increased the veteran's disability rating from 30 
percent to 60 percent.  It has remained at 60 percent 
disabling, except for periods of 100 percent disability after 
heart surgery in 1982, and 1996.   

In January 1993, the veteran claimed that the severity of his 
disability had increased, and he requested an increase in his 
60 percent rating. 

The Board remanded the case in February 1996 for a VA 
examination.

Private medical records have been submitted.  In 1993, it was 
noted that the appellant was assigned a 60 percent rating for 
his arteriosclerotic heart disease, and the disease was 
"stable."  Exercise testing in July 1996 was said to be 
normal.  The test was stopped when the target heart rate was 
reached.  He had a workload of 10.1 METS.  The test was noted 
to be clinically negative for ischemia.  Good exercise 
tolerance was described.

In a VA examination in August 1996, the examiner noted the 
veteran underwent double coronary bypass surgery in 1982, and 
triple bypass surgery in 1996.  The veteran complained of 
shortness of breath after walking about 50 yards.  He had no 
episodes of angina pectoris since the bypass surgery.  The 
examiner noted S1, S2 were normal, and blood pressure was 
120/80.  There were non-specific T wave changes.  X-rays 
revealed the heart, mediastinum, and diaphragm to be normal.  
The diagnosis was atherosclerotic heart disease.  An American 
Heart Association (AHA) classification of IIID was assigned.

By a rating action in April 1997, a temporary 100 percent 
evaluation was assigned from March 22, 1996, to May 1, 1997 
afterwhich it was returned to a 60 percent rating.

As previously noted, the rating criteria for cardiovascular 
disorders was amended during the pendency of this appeal.  As 
a consequence, the Board in February 1999 remanded this case 
for a new VA examination, as the last VA examination was 
inadequate for rating purposes under the new rating criteria.  
Furthermore, the veteran had not yet been evaluated by the RO 
under the amended criteria.

In a VA examination in May 1999, the examiner noted the 
veteran had no history compatible with angina pectoris, and 
last took nitroglycerin in 1996  He complained of muscle 
pains in the area of the incision in his chest.  He had 
complaints of shortness of breath, sometime while sitting, 
and especially when walking on a slope, incline, or up steps.  
There is no history of dizziness, syncope, or palpitations.  
The examiner noted no murmurs or gallups, S1, S2 were normal, 
and blood pressure was 140/80.  An EKG showed non-specific T 
wave changes and prolonged QT.  A stress test revealed that 
the METs achieved were 7.0.  An AHA classification of II-B 
was assigned.  The tests were negative for ischemia or 
angina.

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 60 percent rating are not met.  First, the Board 
notes that the examiner in the May 1999 VA examination, noted 
no history compatible with angina pectoris.  While the 
veteran complained of shortness of breath, sometime while 
sitting, when walking on a slope, incline, or up steps, there 
was no history of dizziness, syncope, or palpitations.  A 
stress test revealed  the METs achieved were 7.0.  Therefore, 
the Board can find no basis under DCs 7005, and 7017 to grant 
the veteran an increased evaluation under the new criteria.  
It is noted that in 1996, the METS were 10.1, but the 7.0 is 
not sufficient to warrant a higher rating under the new 
criteria. 

Concerning the criteria in effect prior to January of 1998, a 
higher rating is not warranted.  While the appellant did have 
a period of a 100 percent rating following bypass grafting, 
the findings prior to and after that event do not warrant a 
100 percent rating.  In 1993, his heart disease was described 
as stable.  He had a good exercise test in 1996, and achieved 
a METS of 10.  Overall it is not indicated, during the time 
that the 60 percent rating was in effect, that he was 
precluded from sedentary employment, or otherwise met the old 
criteria for assignment of a 100 percent rating.

After reviewing the evidence on file, it is the conclusion of 
the Board that appellant has symptoms of arteriosclerotic 
heart disease that more nearly approximate a 60 percent 
disability.  The Board concludes that the currently assigned 
60 percent evaluation is an adequate reflections of the level 
of disability resulting from such disability.  It has not 
been indicated for any of the time in question that the 
disorder is so unusual as to render application of the 
regular schedular provisions impractical.  As such, there is 
no basis for an extraschedular rating under the facts of this 
case.  38 C.F.R. § 3.321.

The provisions of 38 U.S.C.A. § 5107 regarding reasonable 
doubt have been considered in evaluating the evidence of 
disability resulting from the arteriosclerotic heart disease.  
The preponderance of the evidence of record is against an 
evaluation in excess of 60 percent for the arteriosclerotic 
heart disease, and the provisions regarding reasonable doubt 
are not applicable.


ORDER

An evaluation in excess of 60 percent for arteriosclerotic 
heart disease, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

